UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7843


HARRY JAMES CASCIO,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND; GOVERNMENT OF BALTIMORE COUNTY; NORRIS
BYRNES, Retired Judge; KAREN JONES, Ms., Esq.; JOE ASENSIO,
Mr., Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-01938-RWT)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry James Cascio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harry James Cascio             appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the     record        and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Cascio    v.   State      of    Maryland,   No.    8:09-cv-01938-RWT

(D. Md. Sept. 2, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court        and   argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                            2